IN THE SUPREME COURT OF THE STATE OF DELAWARE

BRIAN P. FRANCISCO, §
§ No. 219, 2015
Defendant Below, §
Appellant, § Court Below—Superior Court of
§ the State of Delaware in and for
v. § New Castle County
§
STATE OF DELAWARE, § Cr. ID No. 1110000711
§
Plaintiff Below, §
Appellee. §

Submitted: July 17, 2015
Decided: July 17, 2015

O R D E R
This 17‘h day of July 2015, it appears to the Court that, on June 25, 2015, the

Clerk issued a notice directing the appellant, Brian P. Francisco, to show cause
why this appeal should not be dismissed for Francisco’s failure to (i) ﬁle the
opening brief and (ii) pay the Supreme Court ﬁling fee in the absence of ﬁling a
motion to proceed in forma pauperis. Francisco has failed to reSpond to the notice
to show cause and has neither ﬁled the Opening brief nor paid the ﬁling fee. Under

these circumstances, dismissal of the appeal is deemed to be unopposed.
NOW, THEREFORE, IT IS ORDERED, under Supreme Court Rules

3(b)(2) and 29(b), that this appeal is DISMISSED.

  

COURT:

4U